Citation Nr: 1138753	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  94-12 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1992 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  Given the long and complicated procedural history of this case, it is detailed as follows:  

Service connection for PTSD was initially denied by a rating decision dated in February 1987.  The Veteran did not perfect an appeal as to that determination and it became final.  The Veteran attempted to reopen this claim several times in 1988 and 1989, but the RO denied these claims by issuing confirmed rating decisions in May 1988, June 1988, July 1988, May 1989, and November 1989.  The Veteran did not file an appeal.  

The Veteran's current appeal stems from a claim submitted by him in March 1991.  He once again sought to reopen a claim for entitlement to service connection for PTSD.  His claim was denied by the RO and he appealed to the Board.  The Board reopened and remanded the Veteran's claim for additional development in January 1996.  That development was to consist of stressor development and a VA examination to determine whether any diagnosis of PTSD was associated with any corroborated stressor.

The Veteran previously testified at a Travel Board hearing in May 1999.  The Veterans Law Judge that held the hearing issued a decision in February 2000 denying the Veteran's claim of service connection for PTSD.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the parties filed a Joint Motion to vacate and remand the claim.  By a March 2001 Order, the Court granted the Parties' Joint Motion to vacate and remand the case and the matter was returned to the Board.

The Board again denied the Veteran's claim of service connection for PTSD in August 2001.  The Veteran appealed this decision.  A second Joint Motion was granted by the Court in May 2002 and the case was returned to the Board.  The Board remanded the case for additional development in September 2003.  This development was essentially limited to clarification of medical evidence by a medical professional.  

The Veteran's case was returned to the Board in June 2006.  At that time, it was noted that a substantial portion of the Veteran's claims folder was missing, mostly any items dated after 1993 and before 2004.  Prior to 2001 the Veteran had been shown to have one volume of his claims folder.  However, as of 2001 he was shown to have two volumes.  When the case was returned to the Board in 2006 there were two volumes but it was obvious from the contents that there was a substantial portion of the documents and records missing.

The Board remanded the case to the RO for an effort to locate the missing volume in November 2006.  The RO made an attempt to locate the missing volume/materials but was unsuccessful and the case was returned to the Board.  The RO did include a temporary folder but it contained only recent materials.  The Board made an informal attempt to locate the missing volume, to include contacting the RO, for several months in 2007.  However, those efforts were also unsuccessful.

The Board was able to obtain copies of the designated Record on Appeal (ROA) from the Court.  This represented the appellate record as agreed upon by the Veteran's attorney at the time and VA's appellate attorney for the two appeals to the Court.  The ROAs consisted of medical evidence, statements, efforts to corroborate stressors, responses to queries from military sources, hearing transcripts, Board decisions, and copies of Court-related documents.

Meanwhile, the Veterans Law Judge who presided over the Veteran's travel board hearing in May 1999 had since left the Board.  As such, in October 2007, the Veteran was subsequently notified by letter of his opportunity to request another hearing in his case.  See 38 C.F.R. § 20.707.  The Veteran failed to respond to the letter.  Accordingly, the Veteran is deemed to not desire a new hearing.

In June 2008, the matter was remanded again for duty-to-assist compliance as well as additional stressor development and to obtain records from the Social Security Administration (SSA).  In that remand, it was noted that the Veteran had been represented by an attorney for much of the time of his pending appeal, but was no longer represented, and had not been represented since August 2002.  It was at that time that the Veteran was notified that his attorney could no longer represent him.  The Veteran was subsequently provided notice of his right to representation, but has remained unrepresented throughout the remainder of the appeal.  

The case was subsequently returned to the Board; however, the Board determined that the RO had not substantially complied with the Board's June 2008 remand directives; thus, the case was remanded again in September 2009.  At the time of the September 2009 remand, the issue was recharacterized as noted on the cover page of this decision to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  This remand also included substantial stressor development.  Upon completion of the requested development, the RO issued a supplemental statement of the case (SSOC) in July 2011 and returned the case to the Board for appellate disposition.  


FINDINGS OF FACT

1.  The Veteran had active service in Vietnam during the Vietnam Era and has provided lay testimony asserting that he witnessed dead bodies, was shot at, and participated in firefights.  

2.  A VA psychiatrist has determined that it is at least as likely as not that the Veteran has a diagnosis of PTSD due to his claimed stressors. 




CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The grant of service connection for PTSD constitutes a complete grant of the benefits sought on appeal with respect to that issue.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  

Up to this point, the Veteran's claim of service connection for PTSD has always been denied because none of the Veteran's claimed stressors have ever been corroborated.  

Service personnel records indicate that the Veteran served with the Army in the Republic of Vietnam from July 8, 1966 to July 4, 1967.  His record of assignments establishes that he was a heavy vehicle driver from July 15, 1966 to October 1, 1966; a light vehicle driver from October 1, 1966 to April 17, 1967; and a heavy vehicle driver from April 18, 1967 to June 30, 1967.  His status was "Casual" from July 1, 1967, and it was noted that he was "REFRAD TRF to USAR" in Oakland, California on July 4, 1967.  

During the above period, the Veteran was stationed at "HHD," USA Headquarters (HQ) Area Command (AC).  

Service personnel records document the following awards and decorations received by the Veteran:  the National Defense Service Medal (NDSM), the Vietnam Service Medal (VNSM or VSM), and the Vietnam Campaign Medal (VNCM or VCM) with device.  The date of this report documenting such awards is May 9, 1967.  

The DD Form 214 also documents that the veteran was awarded the NDSM, VSM, and the VCM with device.  It specifies that his occupational specialty was a heavy duty driver and that he was assigned to "HHD USA HQ AREA COMD APO SF 96243 USARV" while he was in Vietnam.  

By way of medical history, the claims file reflects that the Veteran was found to be without defects at the time of his entrance examination conducted in July 1965.  On May 15, 1967, the Veteran was diagnosed with acute gonococcic urethritis.  A separate treatment record dated May 15, 1967 included the notation "G.S. treated [with] TCW" four times per day for ten days.  The Veteran underwent psychiatric evaluation in September 1966 after he allegedly had stolen cartons of cigarettes.  The diagnosis was acute moderate dissociative reaction manifested by stealing with amnesia for the event and also acute moderate stress as a result of separation from family.  It was found that the Veteran was free from mental defect, disease or derangement so as to appreciate the nature and quality of his acts and to adhere to the right.  

The examiner noted that in view of the Veteran's limited stress tolerance, it was recommended that he be placed in a position of little responsibility.  No pertinent defects were noted on the report of the separation examination which was conducted in July 1967.  The Veteran denied experiencing frequent or terrifying nightmares or nervous problems of any sort on the Report of Medical History portion of the separation examination, although the Veteran did report a history of venereal disease (VD).  

In conjunction with an October 1986 claim of service connection for PTSD, the Veteran reported incurring a gunshot wound to the left leg in 1966 and indicated that he was first diagnosed with PTSD in 1984 or 1985.  He reported treatment by Dr. ADB in July 1986 and at the Poplar Bluff VA Medical Center (VAMC).  

The RO requested medical records from Dr. ADB.  In July 1986, ADB, M.D. wrote that he had been treating the Veteran for post Vietnam stress syndrome.

A September 1986 record from Dr. ADB stated that the Veteran had a history of severe depression.  Symptoms included an inability to sleep, agitation, instability, and hallucinations.  The diagnosis was PTSD.  

The RO also received records from Poplar Bluff VAMC, dated from October 1986 and December 1986.  

On an undated document titled "Attachment to PTSD Claim," the Veteran reported that he observed many small children killed by the American Army and the Vietnamese regular army.  He reported he was a "tunnel rat."  

The Veteran submitted several lay statements from people who knew him.  The lay statements attest to the fact that the Veteran changed after service in Vietnam.  Some of the lay statements express knowledge that the Veteran was wounded while serving in Vietnam but the location and type of wound were not reported.  

A private psychological evaluation was conducted in September 1986.  The Axis I diagnosis was dysthymic disorder.  

The October 1986 record shows that the Veteran was admitted to a VA facility with a chief complaint of headaches, very severe at times, occurring most every day.  At the time of admission, the Veteran exhibited poor impulse control, angry outburst, sleep disturbance, poor appetite, and poor self concept.  The assessment was thought to be a single episode of major depression with psychotic features.  The Veteran reported that his problems had started "years ago."  He then elaborated that his problems started after coming back from Vietnam, and it was a gradual downhill course, with the condition becoming worse after he stopped working.  He currently reported severe memory impairments and aggressiveness towards his wife and brother; however, he claimed that he could not remember such incidents until reminded.  He improved and responded well to medications during admission.  

The December 1986 record shows that the Veteran underwent a psychiatric evaluation.  No mention of in-service stressors was documented.  The tentative diagnosis on examination was major depression, single episode (by history).  

A December 1986 social service report is of record.  The Veteran reported that while in Vietnam he was a right machine gunner.  He stated that he had been shot in the leg by a sniper and after being shot, he chased the man, shot him repeatedly and cut off his head.  The Veteran reported that his wife's brother, DH saved him and he was later sent to a Saigon hospital.  He did not know the date or place where he was shot but he did know it was in February 1967.  JR was reported as the man who was the lead machine gunner.  He reported he was receiving Social Security disability for PTSD.  The Veteran reported he had flashbacks of being in a jeep which overturned and killed several people.  

The reports of December 1986 VA examinations have been associated with the claims file.  The Veteran reported he received a gunshot wound to the left thigh in 1966.  He reported he was treated for the wound at a hospital in Saigon.  He indicated that he had been in multiple life threatening situations including fire fights, shelling and rocket attacks.  He reported he was in the infantry and operated a machine gun, particularly in combat around Da Nang.  The Veteran reported that his best friend was killed in Vietnam.  The diagnoses were status post gunshot wound of the left thigh and PTSD.  

A Social History was conducted in December 1987.  The Veteran reported that while in Vietnam he was assigned as right front flank M-60 machine gunner in a detachment assigned to provide infantry support to South Vietnamese, South Korean and Australian troops.  He reported he was flown all over Vietnam as needed.  The Veteran stated that he was involved in numerous firefights, went on search and destroy missions and also went into enemy tunnels.  He reported he never came into contact with the enemy while in any tunnel.  He stated that he was wounded in the thigh by a bullet after being in Vietnam approximately nine months.  He reported that after being shot, he was hospitalized at an Army hospital for approximately two months.  The Veteran stated that he was awarded the Purple Heart medal and the Vietnamese Cross of Gallantry.  He reported that a good friend that he met in Vietnam was killed two or three days after the Veteran's return from Vietnam.  The examiner determined that the Veteran's military experience was clearly of a traumatic nature, and that his post military history showed clear evidence of psychopathology resulting from psychological trauma in combat.  The diagnostic impression was chronic PTSD of delayed onset.

Private hospitalization records dated in March 1988 have been associated with the claims file.  Diagnoses included status post trauma stress syndrome following tour of duty in Vietnam with resultant employment disability and also status post gunshot wound to the left thigh with resultant left femoral fracture which required open reduction and internal fixation in Vietnam.  

The Veteran submitted a statement in June 1988.  He reported he was wounded in the thigh from an enemy bullet and that he had killed the man who wounded him.  He reported his friend RC was killed in action the day after he "was relieved."  He reported his friend JR was killed in action in front of the veteran.  The Veteran wrote that he worked in the morgue at Tan Son Nhut and Da Nang.  He reported that his job in the morgue was to put bodies in ice and prepare them for shipment to the U. S.  

The transcript of a May 1993 RO hearing is of record.  The Veteran testified that his principal duty station was located in Saigon.  He reported he performed duties as a "tunnel rat" all over Vietnam.  He sometimes performed his duties with a unit and sometimes by himself.  He testified that he also was a right flank machine gunner.  He estimated he spent 75 percent of his time in tunnels looking for the enemy.  He never met any enemy in the tunnels.  He reported handling bodies, putting them on ice and stacking them prior to being sent back to the U. S.  The Veteran testified he helped to take Hills 887 and 889.  The Veteran denied ever actually operating a vehicle as part of his military occupation.

The Veteran testified he was shot in the thigh.  He reported he was treated for the wound at the 17th Station Hospital.  He stated he was in the hospital for three or four months and remained in the hospital until he completed his tour of duty.  He testified he never returned to his unit after being shot.  The Veteran testified he received the Purple Heart medal but the citation for the award was destroyed in a subsequent house fire.  He reported that a friend of his RC was killed in his presence.  The Veteran reported RC died after stepping on a land mine.  

The Veteran thought RC saved his life as he was supposed to have been walking first and would have stepped on the mine.  He testified that his unit was subjected to frequent attack from mortars and rocket propelled grenades.  He reported he observed a dead woman who had been pregnant.  The Veteran's spouse testified as to symptomatology she observed in the Veteran.  

By letter dated in June 1993, the Veteran's representative advanced argument to the effect that a May 15, 1967 service medical record which included the notation "G.S." stood for gunshot wound and was evidence of the Veteran's being shot while in Vietnam.  

In December 1993, the U.S. Army and Joint Services Records Research Center (JSRRC), then known as the U. S. Army and Joint Services Environmental Support Group (ESG) responded to the RO's request for verification of the Veteran's in-service stressors.  ESG reported that there was no record of the veteran being wounded or injured during his tour of duty in Vietnam.  ESG was able to document that SP4 REC was killed in action on July 12, 1967 as a result of small arms fire.  The soldier had been assigned to the 4th Infantry Division at the time of his death.  

By letter dated in August 1995, the United States Army Reserve Personnel Center reported that it found no evidence that the Veteran had been awarded the Purple Heart medal.  

In August 1997, ESG reported that SP4 REC died as a result of small arms fire on July [redacted], 1967 in the Province of Pleiku.  SSGT DBR died on April [redacted], 1968 after a vehicle crash.  

The transcript of a November 1997 RO hearing is of record.  The Veteran testified that while in Vietnam he was assigned to the Headquarters detachment which was a support unit.  He reported he did not remain in Saigon but traveled all over the country.  He stated that his main duty was machine gunner.  He testified that his friend JAR died after the veteran returned from Vietnam.  He reported that PFC O. from Hawaii was killed in his presence by a bayonet.  He stated that a Sergeant R. also was killed by a grenade.  

The Veteran reported that both men were members of his unit.  He testified that he also served as a tunnel rat.  He testified he was shot in the thigh and subsequently killed the man who wounded him and also cut off his head.  He reported he was hospitalized for three or four months at the 17th Field Hospital.  He testified he was in a jeep accident with JR.  He reported that while in the 17th Army Hospital, General Westmoreland pinned a Purple Heart medal on the Veteran.  The Veteran's spouse testified that she had seen a copy of the orders awarding the Veteran his Purple Heart medal but the paper was subsequently destroyed in a fire.  The Veteran reported that he was initially treated on the spot by a medic and then was hospitalized for three or four months at the 17th Field Hospital.  The Veteran testified that he was supposed to have gone home on the fourth of July but that he did not end up leaving until the middle of July.  He reported that he was discharged following the treatment of his injury.  

The Veteran recalled riots and mortar attacks occurring while he was stationed in Saigon.  He also recalled seeing women and small children getting shot to death.  He did not offer specific details such as dates or locations where he saw the children get shot.  

The Veteran testified that he was involved in a jeep accident with his friend JR.  However, he testified that his friend JR was not killed in action; he testified that he died after coming back to the United States.  

Buddy statements have been associated with the claims file from Veterans who reported they served in the same location as the Veteran.  None of the buddy statements indicated that the authors personally knew the Veteran while he was in Vietnam.  

In March 1998, the Board for Correction of Military Records informed the Veteran that his application to correct his military record by including the Purple Heart medal was denied.  It was noted that there was no evidence that the Veteran had been previously awarded the Purple Heart medal for injuries suffered in Vietnam.  

A treatise was submitted in February 1999 from "The Rise and Fall of Our American Army."  The treatise did not mention the Veteran.  

The Veteran appeared before a Member of the Board in October 1999.  He testified that he was a machine gunner in a support unit which traveled all over Vietnam.  The Veteran recalled seeing a lot of damage done by rocket attacks as well as numerous casualties.  He reported being fired upon while he was in a jeep with JR and that the jeep overturned.  

He reported that JR was not injured and that he did not die until after he returned home, approximately three years prior to this hearing.   

The Veteran reported that RC died in Vietnam but he did not hear of the death until his return from Vietnam.  He testified that he observed a pregnant Vietnamese woman who had her baby cut out of her.  He testified he was shot by a sniper and subsequently killed the man.  

The Veteran reported his mother had his Purple Heart medal locked up but the copy of the award was destroyed by fire.  Tr., pp. 14-15.  He testified that he had no idea as to what happened to PFC A. from Hawaii.  He said that as far as he knew, PFC A. was not wounded or injured.  

The Veteran's spouse testified as to symptomatology she observed.  

On examination in December 1999 the Veteran reported agitation, nervousness, and depression.  He reported feeling guilty over his son's death (who died in a tractor accident).  He reported decreased short term memory.  He reported being violent with a short temper.  He reported that he was angry at the United States and attributed his sickness to Vietnam.  

He reported jumping over a counter to attack a VA employee and almost hitting his 23 year old child in the head with a pipe in the past.  The diagnoses were depression, not otherwise specified, and a personality disorder with cluster "B" traits.  This diagnosis was continued through June 1999.  

On examination in August 1999 the impression of a depressive disorder was again made.  The examiner noted that there appeared to be the possibility of PTSD symptoms related to Vietnam and possibly to the death of his son 11 years prior in a tractor accident.  It was noted that the presence of a pending compensation case complicated matters.  

In November 2000 the Veteran's representative submitted a memorandum outlining many contentions pertaining to the issue of service connection for PTSD.  

The representative contended that the Veteran's reported stressors with respect to JR and RC had been verified.  He attempted to explain inconsistencies in the Veteran's accounts as being due to the fact that the events in question had taken place over thirty years prior.  He contended that to require the veteran to recall every specific event over that period of time was "simply preposterous."  He contended that the Veteran's general recollections of these stressors was accurate and verified, and should therefore be considered sufficient corroboration of his stressors.  

The representative again contended that there was evidence establishing the Veteran as having been wounded in action while in Vietnam.  He contended that service treatment records denoted that the Veteran had been treated for "GS," which he opined generally stood for gunshot.  He contended that such in-service findings were consistent with post-service medical evidence diagnosing a status post gunshot wound to the left thigh, including medical opinions specifically noting that the wound was incurred in Vietnam.  

The representative also appeared to contend that the lay statements of others, as well as an excerpt from "The Rise and Fall of an American Army," describing combat-type action in the area where the Veteran was allegedly stationed corroborated his reports of in-service stressors.  In particular, he noted that it was verified that Tan Son Nhut Air Base came under mortar attack while the Veteran was stationed there and at Saigon.  

Because the Veteran's representative asserted that the notation of "GS" in a May 15, 1967 service treatment record referred to a gunshot wound, the matter was remanded to clarify this matter in August 2003.  

In January 2006, a VA examiner reviewed the record and indicated that "GS" normally stood for gram smear.  The examiner also noted that, coincidentally, the Veteran was treated with tetracycline, two tablets four times daily for ten days.  The results of the gram stain were also noted, and reiterated that GS normally stood for gram stain, not gunshot wound.  

Meanwhile, VA outpatient treatment records continued to show a diagnosis of PTSD and depression.  

Because there was still no corroborating evidence to substantiate any of the Veteran's claimed stressors, the Board remanded the case again in June 2008 to obtain morning reports, with the hope that these would provide the necessary corroboration.  In particular, it was hoped that these reports would corroborate the Veteran's repeated assertions of a period of hospitalization for treatment of a gunshot wound that he alleges occurred in combat.  Additionally, records from the Social Security Administration were requested.  

Additional records received from the Social Security Administration (SSA) in July 2008 reveal that the Veteran's primary diagnosis for SSA purposes was mild mental retardation, with a secondary diagnosis listed as personality disorder (intermittent explosive disorder).  

No morning reports were obtained, but it appears that the RO requested reports for the wrong unit.  When the case was returned to the Board again in September 2009, it was determined that additional development was necessary in order to attempt to obtain the morning reports.  Also, a VA medical examination was requested, in part to determine whether the Veteran had any other acquired psychiatric disorder other than PTSD and to obtain a medical opinion as to the etiology of all diagnosed psychiatric disorders.  

The RO, in turn, attempted to obtain the requested morning reports on several occasions, which is documented in the claims file, but all attempts were unsuccessful.  

Then, in July 2010, the RO made a formal finding of the unavailability of clinical records for the 17th Army Field Hospital and Saigon, as well as the unavailability of morning reports for the Veteran's unit for the year 1967.  

A VA examination was conducted in August 2010.  The Veteran reported that he had been diagnosed with PTSD since the mid 1980's, but that his symptoms started a couple of years after returning from Vietnam, and have been progressing steadily over the years.  He reported having nightmares of his combat experiences, and other general events, but almost always involved violence and shooting.  The Veteran gave a military history of being in Vietnam from 1966 to 1967.  The Veteran reported that although his MOS was vehicle operator, truck driver, he was actually assigned to man a machine gun in a support position.  He reported numerous incidences of being in fire fights as well as being shot at, and that it was particularly disturbing to see women and children get killed.  The Veteran also reported that his friend, JR was shot between the eyes in front of him and died instantly.  The Veteran also reported being shot in the left thigh with a 7.62 mm round after which he claims to have been medevacted out, treated in a hospital for several weeks and then finally sent state side and discharged from service.  

The examiner noted that there was some discrepancy as to whether the Veteran suffered a gunshot wound, but specifically noted that the record reflected that there were entry and exit wounds suggestive of a gunshot wound in the leg.  Thus, the examiner found that the Veteran's stressors were accurate as described.  

The Axis I diagnosis was chronic PTSD.  The examiner found that the Veteran appeared to be suffering from PTSD symptoms and appeared to meet criterion A per his own recount of stressors, and appeared to meet criterion B, C, and D as well.  The examiner concluded that due to the Veteran's PTSD symptoms, there had been significant impairment in this ability to function, both socially and occupationally.  The examiner also concluded that the Veteran had other conditions such as major depression, dysthymia, depressive disorder, but that these were all secondary to and caused by his PTSD.

Because it appeared that the VA examiner seemed to base the PTSD diagnosis solely on the assumption that the Veteran's claim of a gunshot wound in the leg was accurate, the examiner was asked to provide an addendum to the examination because, as the RO pointed out, there was no evidence that the Veteran received a gunshot wound in service, was medevaced or hospitalized, and there is no evidence that he received a combat award or the Purple Heart medal.  

In a January 2011 addendum to the August 2010 examination report, the examiner noted the following:  

A careful and appropriate reading of the C&P exam of 8/31/10 would show that there was no indication that the PTSD diagnosis was based solely on assumption of the Veteran's claim of a gunshot wound.  Nowhere in the integrated summary and conclusions does it say that the PTSD diagnosis was based only on his claim of a gunshot wound.  This appears to be an erroneous assumption made on the part of the person who has been reviewing this C&P exam.  The claim of the gunshot wound was essentially listed as one of the stressors that the patient reported in his military history.  Even if this is discounted, he had reported other stressors, such as being in firefights, being shot at, seeing women and children who were killed by Viet Cong fire or American fire, and witnessing a friend of his, JR, shot between the eyes in front of him and dying instantly.  It would seem rather obvious therefore that somebody who was this close to enemy fire would therefore fear for his life and feel threatened with death or serious injury or feel a threat to physical integrity.  Therefore, the diagnosis of PTSD in the summary and conclusions as indicated in the exam of 8/31/2010 stand exactly as they have been related then, and no change in the conclusions or the diagnosis is warranted.  

Finally, in a Memorandum to File, dated in July 2011, the RO determined that the Veteran's claimed PTSD was due to stressful incidents experienced while serving in the Army.  The memo noted that although the Veteran's alleged in-service stressors of being shot in the leg and witnessing a friend being shot between the eyes while serving in Vietnam have not been directly verified; the personnel records on file do confirm that the Veteran did serve in Vietnam during the Vietnam War.  As such, the Veteran's lay statements of being in firefights, being shot at, and seeing women and children killed by Viet Cong and American live fire are, alone, enough to concede the validity of these alleged experiences.  

Despite the fact that the RO essentially conceded the validity of the Veteran's stressors, the RO nevertheless continued to deny the claim of service connection for PTSD and issued an SSOC addressing the issue in July 2011.  The basis for the denial was that the RO found that the evidence of record failed to establish that the Veteran experienced a stressful event during service.   

In general, service connection may be granted for a disability resulting from an injury sustained or disease incurred in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection for certain chronic disorders, such as psychoses, for example, may be established based on a legal "presumption" by showing that either disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the criteria set forth above, service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV)); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressors occurred.  38 C.F.R. § 3.304(f) (2010); Anglin v. West, 11 Vet. App. 361, 367 (1998).

Up to this point, the Veteran's claim of service connection for PTSD was denied because his claimed stressors lacked corroboration.  With each claim of service connection, the Veteran provided additional allegations of stressful accounts that lacked the specific information necessary to obtain corroboration from various sources.  The Veteran essentially maintains that he served in combat all over Vietnam, witnessed death and destruction, and was wounded in combat.  Yet, there is absolutely no evidence whatsoever to support these assertions.  There is no evidence that the Veteran served in combat, was involved in killing anyone, or that he was wounded in combat.  Thus, the Veteran's claim of service connection could not be substantiated.  

However, effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in- service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) provides,

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (2011).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions requiring medical expertise, thus, generally, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered and competent lay evidence  can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous." Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis. Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson reaffirms the holdings in Jandreau and Buchanan that VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence.  The Court has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation, to specifically include varicose veins, tinnitus, and flat feet.  See Barr; Charles v. Principi, 16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995). A claimant generally is not competent to diagnose his mental condition; he is only competent to identify and explain the symptoms that he observes and experiences.  Clemons v . Shinseki, 23 Vet. App. 1 (2009).

In this case, the Veteran's credibility is sorely lacking.  As noted above, the Veteran has provided numerous inconsistent accounts of his experiences in Vietnam, which are completely contrary to anything noted in his personnel file or service treatment records.  Despite the Veteran's lack of credibility, the Veteran did serve in Vietnam, and the RO conceded that he was likely exposed, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft.  A VA examiner also opined that the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The RO's finding, coupled with the VA examiner's diagnosis and nexus opinion from August 2010 (with January 2011 addendum) provides the necessary evidence to substantiate the claim of service connection for PTSD.  The Veteran has a diagnosis of PTSD, provided by a VA psychiatrist, who has linked the PTSD to claimed stressors in Vietnam, and the RO has conceded at least some of these stressors.  In light of the foregoing, the Board is therefore left with no choice but to grant this claim.  



ORDER

Service connection for PTSD is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


